Exhibit 10.2

DELCATH SYSTEMS, INC.

WAIVER AND FORBEARANCE AGREEMENT

October 29, 2019

Reference is hereby made to those certain Registration Rights Agreements (the
“Registration Rights Agreements”), dated as of July 11, 2019 (effective as of
July 15, 2019), and August 15, 2019, as amended on September 30, 2019 and on
October 18, 2019, and as being further amended on and as of the date hereof,
between Delcath Systems, Inc. (the “Company”) and the Holders who are
signatories thereto (including, without limitation, the Holders signing below).
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Registration Rights Agreements.

The undersigned Holders, acting pursuant to the provisions of Section 6(f)
(titled “Amendments and Waivers”) of the Registration Rights Agreements, and
subject to the time periods and other limitations set forth below, hereby waive
until the earlier of (x) the date that is 60 days following the date hereof (the
“Extension Date”), and (y) the date that any of the other Holders become
entitled to receive liquidated damages pursuant to Section 2(d) as a result of
the failure by the Company to register the Registrable Securities (the “Default
Date”), the undersigned Holders’ rights (i) to have 321,408,352 of their
Registrable Securities (the “Forbearance Shares”) registered pursuant to a
Registration Statement, pursuant to Section 2(a) through (c) (titled “Shelf
Registration”), and (ii) to receive the liquidated damages otherwise payable by
the Company to the undersigned pursuant to Section 2(d) as a result of its
failure to register the Forbearance Shares. It is understood and agreed that the
undersigned Holders shall determine in their sole discretion whether and to what
extent the Forbearance Shares shall consist of Conversion Shares, Warrant Shares
or a combination of the two.

The Company covenants and agrees to take all necessary action, in consultation
with the undersigned Holders, to cause the Forbearance Shares to become
authorized and unissued shares of capital stock of the Company by not later than
the first to occur of (x) the date that the Forbearance Shares are registered
for resale pursuant to an effective Registration Statement, or (y) the Extension
Date. Without limiting the generality of the foregoing, in the event that the
Forbearance Shares have not become authorized and unissued shares of capital
stock of the Company by the Extension Date, then the waiver and forbearance
provisions set forth above shall cease to be effective, and the undersigned
Holders shall thereafter have the right to receive liquidated damages pursuant
to Section 2(d) calculated in accordance with that Section (i.e., as a
percentage of such Holder’s Subscription Amount) from and after the Extension
Date until such date that the Forbearance Shares have become authorized and
unissued shares of capital stock of the Company which are either registered for
resale pursuant to an effective Registration Statement or eligible for resale
pursuant to Rule 144.



--------------------------------------------------------------------------------

This Waiver and Forbearance Agreement is executed this 29th day of October,
2019.

 

HOLDER: Rosalind Master Fund LP (“RMF”) By: /s/ Steven
Salamon                                    

Name: Steven Salamon Title:   President, Rosalind Advisors, Inc. (advisor to
RMF)

 

HOLDER: Rosalind Opportunities Fund I LP (“ROFI”) By: /s/ Steven
Salamon                                    

Name: Steven Salamon Title:   President, Rosalind Advisors, Inc. (advisor to
ROFI)

The term and conditions of this Waiver and Forbearance Agreement are hereby
acknowledged and agreed to:

 

DELCATH SYSTEMS, INC. By: /s/ Jennifer K. Simpson

Name: Jennifer K. Simpson Title:   President & CEO